DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
            The preliminary amendment filed 11/26/2019 has been entered.  Claims 1-20 remain pending in the application.  


	Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --Multi-Stage Rotary Piston Pump Having A Built-in Volume Ratio Of At Least 15--.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, 18 and 19, lines 12, 2 and 2, respectively, recitation of “at least” is an open ended range, conceivably covering ranges substantially greater than 15, 20 and 25, such as 1000 times greater.  There is  no evidence on the record to suggest that Applicant envisioned such an upper limit to this range or any other upper limit for this open ended range.  Accordingly, Applicant has not demonstrated possession of the claimed invention at the time the application was filed.
Claim 11, line 4, recitation of “more than 200 mbar” is an open ended range, conceivably covering ranges substantially greater than 200 mbar, such as 1000 times greater.  There is  no evidence on the record to suggest that Applicant envisioned such an upper limit to this range or any 
Claims 12-14, lines 4, 3 and 3, respectively, recitation of “is less than” is an open ended range, conceivably covering ranges substantially less than 300, 250 and 200 degrees, such as 1000 times greater.  There is  no evidence on the record to suggest that Applicant envisioned such a lower limit to this range or any other lower limit for this open ended range.  Accordingly, Applicant has not demonstrated possession of the claimed invention at the time the application was filed.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.
Claim 1, line 9, recitation of “the first pump stage” lacks antecedent basis.  This limitation would be clearer if rewritten as --a first pump stage--.
Claim 1, line 10, recitation of “the last pump stage” lacks antecedent basis.  This limitation would be clearer if rewritten as --a last pump stage--.
Claim 1, line 12, recitation of “the built-in volume ratio” lacks antecedent basis.  This limitation would be clearer if rewritten as --a built-in volume ratio--.
Claim 3, line 3, recitation of “steps:” is not clear in context.  No “steps” have been recited or disclosed.  This limitation would be clearer if rewritten as --stages:-- to agree with the specification.
Claim 5, lines 2-4, recitation of “at least the second and the third pump stages are connected to a relief valve” is not clear in context and lacks antecedent basis.  It is unclear how many relief valves are required.  Are both stages connected to the same relief valve or separate relief valves?  
This limitation would be clearer if rewritten as --at least a second and a third pump stage are connected to a relief valve--.  For purposes of examination any connection to a relief valve will be assumed.
Clam 6, line 2, recitation of “the relief channels are” is not clear in context.  Only “a relief channel” (Claim 4, lines 3-4) has been recited.  This limitation would be clearer if rewritten as --the relief channel is--.
Claim 7, lines 2-3, recitation of “the pressure difference” lacks antecedent basis.  This limitation would be clearer if rewritten as --a pressure difference--.
Claim 10, lines 2-3, recitation of “the pumping capacity” lacks antecedent basis.  This limitation would be clearer if rewritten as --a pumping capacity--.
Clam 11, lines 6-7, recitation of “between final pressures” is not clear in context.  Paragraph 0025, lines 1-3, defines “S” as the “highest measured pumping capacity [m3/h] of the vacuum pump” when the pressure at the inlet of the pump is between 1-50 mbars.  The final pressures of the pump is not 1-50 mbar but rather the inlet pressure.  This limitation would be clearer if rewritten as --with an inlet pressures--.  
Claim 12, lines 2-3, recitation of “the final-pressure operation” lacks antecedent basis.  This limitation would be clearer if rewritten as --a final-pressure operation--.
Claim 16, line 2, recitation of “the cooling channels” lacks antecedent basis.  This limitation would be clearer if rewritten as --cooling channels--.
Clam 16, line 2 the term “near” is a relative term which renders the claim indefinite.  The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  How removed can the connection channel be and still be considered “near” the cooling channel?  For purposes of examination any distance will be considered “near”.
Claim 20, line 2, recitation of “a relief valve” is not clear in context.  It is unclear if this is the same “a relief valve” in Claim 5, lines 3-4.  For purposes of examination any relief valve will be assumed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schofield et al. US Pub. 2010/0158728.

	With respect to Claim 1, Schofield et al. disclose a multi-stage rotary piston pump 10 comprising two shafts 28/30 arranged in a housing 12 and supporting a plurality of rotary pistons ( “two intermeshing sets of lobed Roots rotor components”, Paragraph 0020, lines1-3, hereafter 14), wherein corresponding rotary pistons make up a rotary piston pair (“set”, Paragraph 0021. lines 1-4, see Figures 3-4), and a plurality of rotary piston pairs each constituting a pump stage 18/20/22/24/26 are provided (Paragraph 0027, lines 5-9), a plurality of connection channels (40/42/44/46/48) each connecting neighboring pump stages (7/8 and 8/9) to each other (Paragraph 0022, lines 5-7), a pump inlet 36 connected to the first pump stage 18, and a pump outlet 38 connected to the last pump stage 26, wherein the built-in volume ratio is at least 15 (Paragraph 0009, lines 3-5 and Paragraph 0028, lines 1-16).

With respect to Claim 2, as it depends from Claim 1, Schofield et al. disclose the number of stages 18/20/22/24/26 is at least three (Schofield et al. disclose 5 stages, see Figure 1).

With respect to Claim 3, as it depends from Claim 2, Schofield et al. disclose the following applies to the number of steps:                         
                            n
                             
                            >
                             
                            √
                            V
                            R
                            -
                            1
                        
                     (5                         
                            >
                        
                                             
                            
                                15
                            
                            -
                            1
                        
                     = 3.87 -1 = 2.87; 5 > 2.87).

With respect to Claim 9, as it depends from Claim 1, Schofield et al. disclose the connection channels (40/42/44/46/48) are arranged (see Figure 1) in the housing 12. 

With respect to Claim 17, as it depends from Claim 2, Schofield et al. disclose. the number of stages 18/20/22/24/26 is at least five (5 stages, see Figure 1).

With respect to Claim 18, as it depends from Claim 1, Schofield et al. disclose the built-in volume ratio is at least 20 (Paragraph 0028, lines 6-16).

With respect to Claim 19, as it depends from Claim 1, Schofield et al. disclose the built-in volume ratio is at least 25 (Paragraph 0009, lines 3-5 and Paragraph 0028, lines 1-16, 25 is within the range of a “volume ratio of at least 10:1”, see MPEP 2131.03(II)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4-6, 8, 12-14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schofield et al. (mentioned previously), in view of Yoshimura US Pub. 2004/0247465.

With respect to Claim 4, as it depends from Claim 1, although Schofield et al. disclose most of the limitations of the claim, including a relief valve avoiding an overcompression (Paragraph 0011, lines 3-5, also see Claim 6), Schofield et al. is silent on at least one of the pump stages is connected to a relief channel where a relief valve is arranged.  Yoshimura, disclosing a screw type vacuum pump (see title), specifically teaches at least one of the pump stages 7 is connected to a relief channel 14 where a relief valve 12 is arranged (see Figure 1).  Yoshimura teaches the relief channel 14 and relief valve 12 advantageously limited a temperature increase of a compressed gas (Paragraph 0012, lines 1-5).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used relief valve connected to the relief channel as taught by Yoshimura, in the pump disclosed by Schofield et al., to have advantageously limited the temperature increase of the compressed gas.



With respect to Claim 6, as it depends from Claim 4, Yoshimura further discloses the relief channels 14 are connected to the environment and/or the pump outlet 6.

With respect to Claim 8, as it depends from Claim 1, although Schofield et al. disclose most of the limitations of the claim, including a multi-stage rotary piston pump 10 having a housing 12, Schofield et al. is silent on a housings comprises cooling fins on an outside and/or cooling channels arranged in housing walls.  Yoshimura, disclosing a screw type vacuum pump (see title), specifically teach a housings 2 comprises cooling fins on an outside and/or cooling channels 18 arranged in housing walls (see Figure 1).  Yoshimura teaches the cooling channels in the housing advantageously equalized the compressed gas temperature across the stages (Paragraph 0062, lines 1-7).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the cooling channels taught by Yoshimura, in the pump disclosed by Schofield et al., to have advantageously equalized the compressed gas temperatures across the stages.
This simple modification is only wrapping the housing of Schofield et al. with the cooling jacket taught by Yoshimura.



With respect to Claim 16, as it depends from Claim 9, although Schofield et al. discloses most of the limitations of the claim, including a multi-stage rotary piston pump 10 with connection channels (40/42/44/46/48), Schofield et al. is silent on wherein the connection channels are arranged near the cooling channels.  Yoshimura disclosing a screw type vacuum pump (see title), specifically teach connection channels 35/36 are arranged (see Figure 1) near the cooling channels18.  Yoshimura teaches the 
This simple modification is only placing the cooling jacket taught by Yoshimura around the housing/connection channels disclosed by Schofield et al.

With respect to Claim 20, as it depends from Claim 5, although Schofield et al. disclose most of the limitations of the claim, including a multi-stage rotary piston pump 10 with at least a second 20, a third 22 and a fourth 24 pump stages; Schofield et al. is silent on at least the second, the third and fourth pump stages are connected to a relief valve.  Yoshimura, disclosing a screw type vacuum pump (see title), specifically teaches each stage 7/8/9 is connected to a relief valve 12/13 (see Figure 1).  Yoshimura teaches the relief valve 12/13 advantageously limited a temperature increase of a compressed gas (Paragraph 0012, lines 1-5).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used a relief valve connected to each stage as taught by Yoshimura, in the pump disclosed by Schofield et al., to have advantageously limited the temperature increase of the compressed gas.  
Also it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have used a relief valve on each of the Schofield et al. because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schofield et al. (mentioned previously), in view of Rival US Pub. 2006/0222506.

With respect to Claim 7, as it depends from Claim 1, although Schofield et al. disclose most of the limitation of the claim, including a multi-stage pump 10 having neighboring stages 7/8, Schofield et al. is silent on the pressure difference of neighboring pump stages is smaller than 500 mbar.  Rival disclosing a multi-stage vacuum pump (see Figure 7), specifically teach the pressure difference of neighboring pump stages 5/6 (see Figure 7) is smaller than 500 mbar (Paragraph 0118, lines 1-2; the pressure difference between stages 5 and 6 is 10 mbar less than 500 mbar).  Rival teaches using a pressure difference between stages smaller than 500mbar advantageously saved power (Paragraph 0124, lines 1-3 and Paragraphs 0011 to 0122).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used a pressure difference between stages smaller than 500 mbar as taught by Rival, in the pump disclosed by Schofield et al., to have advantageously saved power.


Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schofield et al. (mentioned previously), in view Haruna et al. US Pub. 2012/0255445, as an evidentiary reference.

With respect to Claims 10 and 15, as they depend from Claims 1 and 10, respectively, although Schofield et al. disclose most of the limitations of the claim, including a multi-staged piston pump 10 having an overall pumping capacity (Paragraph 0020, lines 6-8), Schofield et al. is silent on the capacity is at least 1500 m3/h (Claim 10) or at least 2500 m3/h (Claim 15).  However as evidenced my Haruna et al. it was old and well known in the art to use an overall pumping capacity of at least 1500 m3/h or at least 2500 m3/h.  Haruna et al. disclosing a multistage piston (“roots pump”, Paragraph 0058, lines 1-4) pump (Y2) teaches an overall pumping capacity of at least 1500 m3/h or at least 2500 m3/h (Paragraph 0099, lines 1-4, discharge of “40B set to 14,100 m3/h”; which is at least 1500 or 2500 m3/h).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used an overall pumping capacity of 1500 or 2500 m3/h, in the pump disclosed by Schofield et al., because as evidenced by Haruna et al., it was old and well known in the art to do so.





Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(3a-b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claim 11, the prior art of record does not disclose or make obvious a multi-stage rotary piston pump comprising two shafts arranged in a housing and supporting a plurality of rotary pistons, wherein corresponding rotary pistons make up a rotary piston pair, and a plurality of rotary piston pairs each constituting a pump stage are provided, a plurality of connection channels each connecting neighboring pump stages to each other, a pump inlet connected to a first pump stage, and a pump outlet connected to a last pump stage, wherein a built-in volume ratio is at least 15; but more specifically,      
wherein for a surface of a pump chamber where a rotary piston pair is arranged and which has a time-averaged pressure of more than 200 mbar, the following applies: A>400 mm2/(m3/h)*S/VR, wherein S is the highest measured pumping capacity of the pump with an inlet pressures of 1-50 mbar, and VR is the internal volume ratio.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Crochet US Pub. 2014/0205482 teaches a multi stage vacuum pump.
Kim US Pub. 2012/0121442 teaches a multistage vacuum pump having connecting channels near cooling channels.
Okoroafor US Pub. 2012/0045322 teaches a temperature distribution in a vacuum pump.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


Timothy P. Solak
/tps/
Art Unit 3746
02/26/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746